The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2014

                            Nos. 04-13-00834-CR & 04-13-00835-CR

                                        Albert NICOLAS,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court Nos. B93-6 & B93-7
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
       Appellant filed a “Motion for Nunc Pro Tunc to Correct Judgments and Sentences,
Motion to Set, Motion for Bench Warrant.” In this motion, appellant sought to have the trial
court correct the judgments in his prior convictions “to remove the attorney fees” imposed
because appellant was at all times indigent. By order signed October 1, 2013, the trial court
found appellant was indigent and stated appellant “is no longer required to pay the fine, court
cost due to Kerry County, as required in the Judgment recorded in the above entitled cause in the
amount of $5,766.86.”

        Despite receiving what appears to be all the relief he sought by way of his motion,
appellant timely filed a notice of appeal. As required by Rule 25.2(d) of the Texas Rules of
Appellate Procedure, the trial court filed certifications of appellant’s right to appeal. See TEX. R.
APP. P. 25.2(d). The certifications state appellant has no right to appeal. We disagree. Although
it may ultimately be determined that appellant’s appeal is moot – given that it appears he
received the relief he sought – we cannot make such a determination until we know the issues
appellant intends to raise on appeal. Accordingly, we cannot say, at this time, that appellant’s
appeal is moot. Based on our review of the clerk’s record, it appears the trial court’s
certifications are incorrect. The clerk’s office of this court contacted the trial court by telephone
and requested that the trial court filed an amended certification. The trial court declined,
explaining appellant received the relief he sought and was therefore not entitled to appeal.
However, as explained above, we cannot yet determine if the appeal is, in fact, moot.
        We find appellant does have the right to appeal even though it may later be determined
by this court that appellant’s complaints are moot. We therefore ORDER the trial court to
complete an amended certification in each cause number, correcting the defect in the notification
of appellant’s appellate rights on or before February 13, 2014. We ORDER the trial court clerk
to file supplemental clerk’s records containing the trial court’s amended certifications no later
than fifteen days after the date the trial court completes the amended certifications.

       We further order the clerk of this court to serve a copy of this order on appellant, all
counsel, and the trial court clerk, and the trial court.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court